DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 02/19/2020 are acceptable for examination proceedings.

Election/Restrictions
5.	Claims 4-5, and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2021.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 11-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tanami (JP Pub. Nº 2008-080669).

9.	Regarding independent claim 1: Tanami disclosed an image recording apparatus comprising: 
 	a power supply ([0023], line 1); 
 	a drive target ([0066], line 2; also see Fig. 2, reference 107);  
 	5a carriage motor ([0066], line 1; also see Fig. 2, reference 105); 
 	a carriage configured to move by receiving driving force from the carriage motor ([0005], lines 5-8; also see Fig. 2, reference 102); 
 	a recording head mounted on the carriage ([0005], lines 2-3; also see Fig. 2, reference 101); and 
 	a controller ([0024], line 9) configured to:  
 	 	10control the power supply to supply a first driving current to the drive target ([0010], lines 2-5), the first driving current being variable (see Fig. 9a, the drive current of the paper feed motor Ipreload, represented by the bold broken line is variable between an acceleration current, a constant feed current and a deceleration current); 

 	 	when the second driving current exceeds the limiting current, control the power supply to supply a limited second driving current to the carriage motor, the limited second driving current being obtained by cutting a part of the second driving 20current, the part exceeding the limiting current ([0086], lines 1-5 and [0087], lines 1-4).

10.	Regarding claim 11: Tanami disclosed the image recording apparatus according to claim 1, wherein the drive target is a conveyance motor configured to transmit driving force to a roller that conveys a sheet to a position facing the recording head so as to rotate the roller ([0010], lines 2-6).

11.	Regarding claim 12: Tanami disclosed the image recording apparatus according to claim 1, wherein the controller includes:  
 	15a first driving circuit configured to control one of a voltage applied from the power supply to the drive target (see Fig. 10, the drive circuit from the power supply, to the conveyance motor driver 1707 and to the conveyance motor 107) and a current that is supplied from the power supply to the drive target ([0059], lines 1-2); and 
 	a second driving circuit configured to control one of a voltage applied from the power supply to the carriage motor (see Fig. 10, the drive circuit from the power supply, to the carriage 
 	the second driving circuit including a current limiting circuit configured to cut the part of the second driving current ([0086] - [0089], the circuit for limiting the carriage current to Icrnew (not shown)).

12.	Regarding claim 13: Tanami disclosed the image recording apparatus according to claim 12, wherein the first driving circuit is a current control circuit (see Fig. 9a, the drive current of the paper feed motor Ipreload, represented by the bold broken line is variable between an acceleration current, a constant feed current and a deceleration current. The conveyance speed of the medium being adjustable is proof that the first driving circuit is a current control circuit).

13.	Regarding claim 14: Tanami disclosed the image recording apparatus according to claim 12, wherein the second 2driving circuit is a voltage control circuit (see Fig. 7, the carriage current Icr is variable because the current is variable; consequently, the voltage control is also variable).

Allowable Subject Matter
14.	Claims 2-3, 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853